DETAILED ACTION
Claim Interpretation
As discussed in the Office action dated 05/20/2022, limitations of claims 7-12 invoke 35 U.S.C. 112(f) and are being interpreted to cover the corresponding structure described in the specification that achieves the claimed functions of the “learning unit” and “reward function generation unit”.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 7, the closest prior art Margineantu et al. (US 8,756,177) discloses generating a partial reward function based on a function and a coefficient, however, there is no mention of generating the partial reward function based a plurality of setting data comprising information regarding a key performance indicator, a control purpose of the key performance indicator and a timing of calculating a reward regarding the key performance indicator and definition information on the key performance indicator, selecting target setting data, referring to the function definition information based on the combination of the control purpose of the key performance indicator and the timing of calculating the reward, and identifying the type of the specific function to be generated, and generating the specific function having a parameter related to the key performance indicator as a variable based on the identified type of the specific function and the definition information on the key performance indicator.  Thus, while different prior arts may disclose parts of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claims 2-6, they are dependent on allowed claim 1.
With regards to claims 8-12, they are dependent on allowed claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662